Citation Nr: 0601293	
Decision Date: 01/17/06    Archive Date: 01/31/06

DOCKET NO.  05-16 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for residuals of prostate 
cancer as a result of exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel






INTRODUCTION

The veteran had active military service from September 1944 
to November 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2004 rating decision by the Detroit, 
Michigan Regional Office (RO) of the Department of Veterans 
Affairs (VA), denying the veteran's claim for service 
connection for residuals of prostate cancer.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The Board notes that in the veteran's May 2005 substantive 
appeal, he requested a Travel Board hearing at the RO.  The 
veteran was scheduled for a Travel Board hearing in December 
2005.  However, in a December 2005 letter, the veteran's 
representative requested that the veteran's Travel Board 
hearing be rescheduled because the veteran was physically ill 
and would not be able to attend the December 2005 hearing.  
In the Board's opinion, good cause for rescheduling the 
hearing has been shown.  Therefore, the RO should reschedule 
the veteran's Travel Board hearing.

In light of the above discussion, this case is REMANDED for 
the following action:

The RO should take appropriate action to 
schedule the veteran for a Travel Board 
hearing at the Detroit, Michigan RO 
before a Veterans Law Judge.  A copy of 
the notice provided to the veteran of the 
scheduled hearing should be placed in the 
claims folder.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 

